955 F.2d 43
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kevin Lee TOWNES-BEY, a/k/a Kevin Townes, Defendant-Appellant.
No. 91-7707.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 18, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   J. Frederick Motz, District Judge.  (CR-89-391-JFM, CA-91-2526-JFM)
Kevin Lee Townes-Bey, appellant pro se.
John Vincent Geise, Andrea L. Smith, Office of the United States Attorney, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Kevin Lee Townes-Bey appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   United States v. Townes-Bey, Nos.  CR-89-391-JFM, CA-912526-JFM (D.Md. Sept. 10, 1991).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In his informal brief before this court, Townes-Bey argues that he received ineffective assistance of counsel.   This claim must be presented to the district court in the first instance